Exhibit 10.1

AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT

The Employment Agreement, dated April 30, 2009 and effective as of January 26,
2009 (the “Employment Agreement”), as amended by Amendment No. 1, dated June 16,
2010, by and between Coventry Health Care, Inc., a Delaware corporation, and
Allen F. Wise, is hereby further amended by this Amendment No. 2, entered into
as of January 31, 2012 with an effective date of January 1, 2012 (together with
the Employment Agreement and Amendment No. 1, the “Agreement”). Capitalized
terms not defined herein have the meanings set forth in the Employment
Agreement.

WHEREAS, the Executive and the Company wish to extend the Initial Term of the
Agreement for an additional two years, through December 31, 2013, consistent
with the Company’s desire to retain the services of the Executive; and

WHEREAS, the Executive and the Company wish to establish certain terms regarding
the Base Salary and performance based compensation which the Executive can earn
during this additional two year period of employment;

NOW, THEREFORE, the Company and the Executive hereby amend the Agreement as
follows by entering into this Amendment No. 2:

 

1. Amendments to the Agreement

 

  (A) Section 1.1 of the Agreement is hereby amended and restated as follows:

“The term of the Executive’s employment commenced on January 26, 2009 and shall
terminate on December 31, 2013 (the “Initial Term”) unless the Executive’s
employment is terminated sooner as outlined in Section 4 herein.”

 

  (B) The following sentence is hereby added to the end of Section 2.1 of the
Agreement:

“As of January 1, 2012, the Company shall pay the Executive a Base Salary of not
less than Nine Hundred Thousand Dollars ($900,000) per annum, subject to the
applicable withholdings.”

 

  (C) The last sentence of Section 2.2 of the Agreement is hereby deleted and
the following shall be substituted in its place:

“The Executive shall be eligible for an annual bonus (“Bonus”) in accordance
with the Company’s performance-based plan for purposes of



--------------------------------------------------------------------------------

Section 162(m) of the Internal Revenue Code (the “Code”), which is currently
administered as the Company’s Executive Management Incentive Plan. As of
January 1, 2012, the Executive’s target annual Bonus shall equal 200% of his
Base Salary and shall be earned based upon achievement of the performance
targets set annually by the Committee. In no event will the annual Bonus exceed
200% of the target Bonus.”

 

  (D) New Sections 2.9 and 2.10 are hereby incorporated into the Agreement as
follows:

 

  “2.9 On January 3, 2012, in accordance with the terms of the Incentive Plan,
the Company shall grant Executive long-term performance based compensation
having a grant date value of $7,600,000 as follows:

 

  (a) 81,139 restricted stock units, calculated by dividing $2,508,000 (33% of
grant date value of $7,600,000) by $30.91, the closing market price of a share
of the Company’s common stock on the New York Stock Exchange on January 3, 2012
(the “2012 Closing Price”). Upon achievement of the EPS target as set by the
Committee for 2012, the restricted stock units shall vest in two equal annual
increments on December 31, 2012 and on December 31, 2013. The vested restricted
stock units will be settled in cash and paid out in mid-February 2014.

 

  (b) 164,736 performance share units, calculated by dividing $5,092,000 (67% of
grant date value of $7,600,000) by the 2012 Closing Price. The performance share
units shall vest on December 31, 2013 based on the level of achievement of the
following two equally weighted performance factors: (1) the cumulative EPS
earned over 2012 and 2013 relative to achievement of the aggregate 2012 and 2013
EPS targets set by the Committee, and (2) the cumulative revenue growth during
2012 and 2013 relative to achievement of the revenue target set by the
Committee. The vested performance share units will be settled in cash and paid
out in mid-February 2014.”

 

2



--------------------------------------------------------------------------------

  “2.10 On January 1, 2013, in accordance with the terms of the Incentive Plan,
the Company shall grant Executive long-term performance based compensation
having a grant date value of $7,600,000 as follows:

 

  (a) that number of restricted stock units calculated by dividing $2,508,000
(33% of the grant date value of $7,600,000) by the closing market price of a
share of the Company’s stock on the New York Stock Exchange on January 2, 2013
(the “2013 Closing Price”). Upon achievement of the EPS target set by the
Committee for 2013, the vested restricted stock units will be settled in cash as
of December 31, 2013 and paid out in mid-February 2014.

 

  (b) that number of performance share units calculated by dividing $5,092,000
(67% of the grant date value of $7,600,000) by the 2013 Closing Price. The
performance share units shall vest on December 31, 2013 based on the level of
achievement of the following two equally weighted performance factors: (1) the
cumulative EPS earned over 2012 and 2013 relative to the aggregate of the 2012
and 2013 EPS targets set by the Committee, and (2) the cumulative revenue growth
during 2012 and 2013 relative to achievement of the revenue target set by the
Committee. The vested performance share units will be settled in cash and paid
out in mid-February 2014.”

 

  (E) A new section 2.11 is hereby incorporated into the Agreement as follows:

 

  “2.11 Notwithstanding anything herein to the contrary, with respect to the
performance awards granted to Executive pursuant to this Amendment No.2 that are
to be settled in cash, such awards remain subject to any restrictions set forth
in the Company’s Incentive Plan, including any limitations on the maximum annual
amount of cash settled performance awards that can be earned in any performance
period.”

 

  (F) Section 3.1(e) is amended and restated as follows:

 

  “(e) upon the Executive’s death, all unvested outstanding awards shall vest in
full. The value of the awards will be the closing market price of a share of the
Company’s stock on the New York Stock Exchange on the date of the Executive’s
death and shall be settled in cash and paid to the Executive’s beneficiaries
within forty-five (45) days of the Executive’s death.”

 

3



--------------------------------------------------------------------------------

  (G) Section 3.2(d) is amended and restated as follows:

 

  “(d) upon the Executive’s disability, all unvested outstanding awards shall
vest in full. The value of the awards shall be the closing market price of a
share of the Company’s stock on the New York Stock Exchange on the date of the
Executive’s disability and shall be settled in cash and paid to Executive within
forty-five (45) days of the date of his disability.”

 

  (H) The second sentence of Section 4.1 is amended and restated as follows:

“However, except in the case of a Change in Control (hereinafter defined) and if
during the Initial Term of this Agreement, the Executive suffers a Termination
Without Cause (hereinafter defined) or a Constructive Termination (hereinafter
defined), the Company will pay the Executive the following:”

 

  (I) Section 4.1(d) is amended and restated as follows:

 

  “(d) if the Executive’s Termination Without Cause or Constructive Termination
occurs prior to January 1, 2013, the pro rata portion (based upon the number of
full months elapsed during calendar year 2012) of the restricted stock units
granted to Executive pursuant to Section 2.9(a) of this Amendment No. 2 shall
vest upon achievement of the 2012 EPS target set by the Committee. These vested
restricted stock units will be settled in cash and paid out in mid-February
2013. If the Executive’s Termination Without Cause or Constructive Termination
occurs on or after January 1, 2013, the pro rata portion (based upon the number
of full months elapsed during the calendar year 2013) of the restricted stock
units granted to Executive pursuant to Section 2.10(a) of this Amendment No. 2
shall vest upon achievement of the 2013 EPS target set by the Committee. These
vested restricted stock units will be settled in cash and paid out in
mid-February 2014.”

 

  (J) Section 4.1(e) is amended and restated as follows:

 

  “(e)

if the Executive’s Termination Without Cause or Constructive Termination occurs
prior to January 1, 2013, the pro rata portion (based upon the number of full
months elapsed during calendar year 2012) of the performance share units granted
to Executive pursuant to Section 2.9(b) of this Amendment No. 2 shall vest upon
achievement of the performance metrics set by the Committee applicable to
calendar year 2012. These vested performance share

 

4



--------------------------------------------------------------------------------

  units will be settled in cash and paid out in mid-February 2013. If the
Executive’s Termination Without Cause or Constructive Termination occurs on or
after January 1, 2013, the pro rata portion (based upon the number of months
elapsed during the 24 month performance period) of the performance share units
granted to Executive pursuant to Section 2.9(b) and Section 2.10(b) of this
Amendment No. 2 shall vest upon achievement of the performance metrics set by
the Committee. These vested performance share units will be settled in cash and
paid out in mid-February 2014.”

 

  (K) The first sentence of Section 4.2 is hereby amended and restated as
follows:

“if the Executive suffers a Termination Without Cause or Constructive
Termination following a Change in Control, the Company will pay to the Executive
the following:”

 

  (L) Section 4.2(e) is amended and restated as follows:

 

  “(e) upon the Executive’s termination under this Section 4.2, all unvested
outstanding awards shall vest in full. The awards will be immediately settled
with a cash payment based on the price per share paid in the Change in Control.”

 

  (M) The last sentence of Section 4.3 is hereby deleted and the following shall
be substituted in its place:

“Any unvested stock options, unvested restricted stock units, and unvested
performance share units shall be forfeited. The vested stock options, vested
restricted stock units, vested performance share units and any other outstanding
equity awards granted to the Executive shall be governed by the applicable award
agreements, the Incentive Plan and, unless otherwise waived in the Agreement, as
amended, the provisions of any other incentive plans.”

 

2. Continued Employment

Notwithstanding the Continued Employment provisions set forth in Section 5(b) of
the Company’s Executive Management Incentive Plan, as such provisions may be
amended from time to time, Executive’s employment shall terminate in accordance
with the Agreement, as amended, and Executive shall be eligible for payout of
his vested restricted share units and vested performance share units in
accordance with the terms of the Agreement, as amended.

 

5



--------------------------------------------------------------------------------

3. Effect of Amendment

Except as and to the extent expressly modified by this Amendment No. 2 and
Amendment No. 1, the Agreement will remain in full force and effect in all
respects.

 

4. Counterparts

This Amendment No. 2 may be executed in counterparts, each of which will
constitute an original and all of which, when taken together, will constitute
one agreement.

IN WITNESS WHEREOF, the parties have executed this Amendment No. 2 as of
January 31, 2012.

 

COVENTRY HEALTH CARE, INC. By:  

/s/ L. Dale Crandall

Name:   L. Dale Crandall Title:   Chairman, Compensation Committee EXECUTIVE By:
 

/s/ Allen F. Wise

Name:   Allen F. Wise   Chief Executive Officer

 

6